 1   KERSHAW, COOK & TALLEY PC
     William A. Kershaw (State Bar No. 057486)
 2   Stuart C. Talley (State Bar No. 180374)
     Ian J. Barlow (State Bar No. 262213)
 3
     401 Watt Avenue
 4   Sacramento, California 95864
     Telephone: (916) 779-7000
 5   Facsimile: (916) 721-2501
     Email: bill@kctlegal.com
 6   Email: stalley@kctlegal.com
     Email: ian@kctlegal.com
 7
     Attorneys for Plaintiff and the putative Class
 8
 9   DYKEMA GOSSETT LLP
     James P. Feeney (State Bar No. 219045)
10   Fred J. Fresard (pro hac vice)
     Dommond E. Lonnie (State Bar No. 142662)
11   Abirami Gnanadesigan (State Bar No. 263375)
     333 South Grand Ave., Suite 2100
12   Los Angeles, California 90071
     Telephone: (213) 457-1800
13   Facsimile: (213) 457-1850
14   Email: jfeeney@dykema.com
     Email: ffresard@dykema.com
15   Email: dlonnie@dykema.com
     Email: agnanadesigan@dykema.com
16
     Attorneys for Defendant
17   FCA US LLC f/k/a Chrysler Group LLC
18
                                  UNITED STATES DISTRICT COURT
19
20                              EASTERN DISTRICT OF CALIFORNIA

21   SHAWN ALGER as an individual and on                  Case No.: 2:18-cv-00360-MCE-EFB
     behalf of all others similarly situated,
22
                           Plaintiff,                     STIPULATION AND ORDER
23                                                        REGARDING CLASS CERTIFICATION
            v.                                            BRIEFING SCHEDULE AND CLOSE OF
24                                                        MERITS DISCOVERY

25   FCA US LLC f/k/a CHRYSLER GROUP
     LLC, a Delaware Corporation, and DOES 1              Assigned to Hon. Morrison C. England, Jr.
     through 100, inclusive,                              Courtroom 7, 14th Floor
26                                                        Complaint Filed: February 16, 2018
27                         Defendants.

28         Plaintiff Shawn Alger (“Plaintiff”) and Defendant FCA US LLC f/k/a Chrysler Group LLC

                                                      1
      STIP AND ORDER                                                            2:18-cv-00360-MCE-EFB
 1   (“Defendant”) (together, the “Parties”), by and through their respective counsel, hereby stipulate as
 2   follows:

 3                                               STIPULATION
 4         WHEREAS, this case is a class action lawsuit wherein plaintiff alleges that certain models of
 5   vehicles manufactured by defendant are defective;
 6           WHEREAS, the parties have been engaged in discovery since the commencement of this
 7   action in an effort to ensure that plaintiff has sufficient evidence to file a Motion for Class
 8   Certification;
 9         WHEREAS, the parties desire to put in place a class certification briefing schedule that will
10   ensure that each party is provided sufficient time to respond to the various arguments presented by
11   the opposing party;
12         WHEREAS, in the interest of judicial economy and to prevent the unnecessary expenditure
13   of resources, the parties also desire to extend the discovery cut-off date in this case so that additional,
14   merits-based discovery can be finalized following the court’s ruling on plaintiff’s Motion for Class
15   Certification.
16         NOW, THEREFORE, the undersigned counsel for the Parties, having met and conferred,
17   stipulate and agree as follows:
18         1.         On or before April 30, 2019 Plaintiff will file his Motion for Class Certification.
19         2.         To the extent Plaintiff submits any declarations or reports from experts to support his
20                    Motion for Class Certification, he shall also provide defense counsel with dates that
21                    such experts will be available for deposition within 30 days of the submission of such
22                    reports or declarations.
23         3.         Defendant’s opposition to Plaintiff’s Motion for Class Certification will be filed on
24                    or before June 30, 2019.
25         4.         To the extent Defendant submits any declarations or reports from experts to support
26                    its Response in Opposition to Plaintiff’s Motion for Class Certification, it shall also
27                    provide Plaintiff’s counsel with dates that such experts will be available for
28                    deposition within 30 days of the submission of such reports or declarations.
                                                        2
     STIP AND ORDER                                                                  2:18-cv-00360-MCE-EFB
 1         5.     Plaintiffs’ reply in support of his Motion for Class Certification will be filed on or
 2                before July 30, 2019.

 3         6.     The page limits on the Motion for Class Certification shall be as follows: Plaintiff’s
 4                Motion for Class Certification 30 pages, Defendant’s Opposition to Motion for Class
 5                Certification 30 pages; Plaintiff’s Reply Brief in Support of Motion for Class
 6                Certification 15 pages.
 7         7.     The deadline to complete merits-based discovery is November 30, 2019.
 8
     Dated: February 27, 2019                           Respectfully submitted,
 9
10                                                      KERSHAW, COOK & TALLEY PC

11
                                                        By: /s/ Stuart C. Talley
12                                                      STUART C. TALLEY
                                                        WILLIAM A. KERSHAW
13                                                      IAN J. BARLOW
14                                                      Attorneys for Plaintiff and the putative Class
15
     Dated: February 27, 2019                           DYKEMA GOSSETT LLP
16
17                                                      By: /s/ Fred J. Fresard
                                                        DOMMOND E. LONNIE
18                                                      JAMES P. FEENEY
                                                        FRED J. FRESARD
19                                                      BRITTANY J. MOUZOURAKIS
                                                        ABIRAMI GNANADESIGAN
20
21                                                      Attorneys for Defendant
                                                        FCA US LLC f/k/a/ Chrysler Group LLC
22
            IT IS SO ORDERED.
23
24   Dated: March 4, 2019

25
26
27
28
                                                   3
     STIP AND ORDER                                                            2:18-cv-00360-MCE-EFB
